 DECISIONS O)F NATIONAL LABOR RELATIONS BOARDHedison Manufacturing Company and Rhode IslandWorkers Union, Local 76, AFL-CIO, affiliatedwith Service Employees International Union,AFL-CIO. Cases I-CA-16694, 1-CA-16885,and I1-CA-17038March 2, 1982DECISION AND ORDERBYM MI-MBI-.RS FANNING, JENKINS, ANI)ZIMMI RMANOn June 30, 1980, Administrative Law JudgeCharles M. Williamson issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a statement of limited excep-tion and a memorandum of law to the Administra-tive Law Judge. Subsequently, Respondent and theCharging Party Union (hereinafter referred to asthe Union) filed a joint motion to modify the rec-ommended Orders of the Administrative LawJudges in this case and in Case 1-CA-15206, et al.The General Counsel filed a response to thatmotion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings,l and conclusions of the Administrative LawJudge. The Board has considered the joint motionto modify the Administrative Law Judge's recom-mended Order, and the General Counsel's responsethereto, indicating that he does not oppose themotion, and has decided to grant the motion and toadopt the Administrative Law Judge's recommend-ed Order as modified herein.In their joint motion, Respondent and the Unionassert that, subsequent to the court's enforcementof the Board's bargaining order in the earlier caseinvolving these parties,2they have engaged in col-t The record establishes that Christine Marcil was one of the employ-ees whom Respondent unlawfully laid off on January 7, 1980 However,apparently through inadvertence, Marcil's name does not appear on Ap-pendix A to the Administrative Law Judge's Decision Accordingly. thatappendix is hereby amended to add the name Christine Marcil to the listof employees laid off on January 7. 1980.2 The Administrative Law Judge, as fully discussed in his attached De-cision, concluded that Respondent violated Sec 8(a)(l) and (5) of the Actby making certain unilateral changes in terms and conditions of employ-ment, without first notifying the Union and giving it an opportunity tobargain with Respondent about such changes In determining that Re-spondent had an obligation to bargain with the Union about such matters.the Administrative Law Judge relied on an earlier proceeding involvingthese parties, in which the Administrative Law Judge therein recom-mended, inter alia, the issuance of a bargaining order against Respondentunder the authority of N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969). At the time of the Administrative Law Judge's drafting of his in-260 NLRB No. 76lective bargaining with respect to both currentwages, hours, and working conditions, as well aswith respect to Respondent's unilateral layoffs andchanges in wages, hours, and working conditionswhich the Administrative Law Judge found to beunlawful in the instant case. Specifically, the Unionhas retroactively agreed with Respondent to theelimination of incentive rates, and they have fur-ther agreed that such elimination did not result insubstantial detriment to unit employees. Additional-ly, Respondent and the Union have agreed that thelayoffs in this case were based solely upon econom-ic factors, and that no employment opportunitiesexisted at the time of the layoffs for the employeeswho were laid off. Respondent and the Union havealso agreed that the laid-off employees need notnow be reinstated, and that no backpay is duethem.Accordingly, Respondent and the Union jointlymove the Board to modify the Administrative LawJudge's recommended Order by deleting para-graphs 2(c) and (d) thereof. 3In his response to the joint motion, the GeneralCounsel:[D]oes not oppose the parties' Motion ...andagrees that, in light of the developments recit-ed in the Joint Motion, modification of therecommended orders as jointly moved willserve to effectuate the purposes and policies ofthe Act, and will not detract from the appro-priateness of the remedy in the circumstancesof these cases.Thus, the General Counsel withdrew its limited ex-ception in the instant case, having to do with anaspect of the remedy, on the grounds that, if thejoint motion is granted, the remedial issue raised bythe General Counsel's exception will be moot.By their joint motion, Respondent and the Unionhave, in effect, reached a settlement agreement inresolution of certain remedial matters in this case.The General Counsel has, in effect, endorsed thatsettlement agreement. Accordingly, we herebygrant the joint motion of Respondent and theUnion, and the Administrative Law Judge's recom-mended Order is hereby modified accordingly.stant Decision, the earlier Decision was before the Board on exceptionsfrom both Respondent and the General Counsel. The Board has subse-quently rendered its decision in that case, affirming, inter alia, the Admin-istrative Law Judge's finding therein that the Union has been the exclu-sive collective-bargaining representative of the employees in questionsince January 12, 1978, and adopting his recommendation for issuance ofa Gissol bargaining order against Respondent Hedison ManufacturingCompany, 249 NLRB 791 (1980), enfd 643 F 2d 32 (Ist Cir 1981).:1 Requiring Respondent to reinstate laid-off employees, and to makethem whole for any loss of earnings they may have suffered as a result ofthe layoff, and also requiring Respondent to make whole any employeesaffected by the elimination of incentive wage rates590 HEDISON MANUFACTUIRING CO.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that the Respondent,Hedison Manufacturing Company, Lincoln. RhodeIsland, its officers, agents, successors, and assigns.shall take the action set forth in said recommendedOrder, as so modified:1. Delete paragraphs 2(c) and (d), and reletterthe subsequent paragraphs accordingly.2. Substitute the attached notice marked Appen-dix B for that of the Administrative Law Judge.APPENDIX BNOTICE TO EMPLOYEEI SPOSTEl) BY ORDER OF I HFNATIONAL LABOR RILA1liONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WI.L NOT lay off employees withoutnotifying the Union and bargaining with theUnion respecting such layoffs and their impactand implementation.WE WILL NOT stop paying incentive pay-ments without notifying the Union and bar-gaining with the Union respecting the decisionto stop paying incentive payments and theimpact and implementation of such decision.WE WILL NOT establish new reporting timepolicies for employees unless we give noticeto, and bargain with, the Union.WE Wll.L NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the Act.HEDISON MANUFACTURING COMPANYDECISIONSTATEMENT OF THE CASECHARLES M. WIL LIAMSON, Administrative Law Judge:Pursuant to charges and amended charges, filed on Octo-ber 15, 1979, el seq., by Rhode Island Workers Union,Local 76, AFL-CIO, affiliated with Service EmployeesInternational Union, AFL-CIO, herein designated theCharging Party, a consolidated complaint was issued byRegion I of the National Labor Relations Board on Feb-ruary 14, 1980, alleging that Hedison ManufacturingCompany, herein designated Respondent, violated Sec-tion 8(a)(1), (3), (4), and (5) of the National Labor Rela-tions Act. herein designated the Act, by the dischargeand layoff of certain of its employees, by its individualbargaining with employees by its refusal to provide in-formation to the Charging Party relevant to its collec-tive-bargaining tasks, and by its unilateral changes in theworking conditions of its employees.The hearing took place in Boston. Massachusetts, onApril 23, 1980.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the brief filed by the General Counsel' and theoral argument of Respondent's counsel, I make the fol-lowing:2FINDINGS O( F.ACT1. JURISDICTIONRespondent has been, at all times material herein, acorporation organized under the laws of the State ofRhode Island. At all times material herein, Respondenthas maintained its principal office and place of businessin Lincoln, Rhode Island, where it is engaged in themanufacture, sale, and distribution of jewelry and relatedproducts. Respondent annually receives directly, frompoints and places outside the State of Rhode Island.goods having a value in excess of $50,000. During thesame period of time, Respondent ships goods valued inexcess of $50,000 directly to points and places outsidethe State of Rhode Island. Respondent admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATIONRespondent admits, and I find, that the ChargingParty is a labor organization within the meaning of Sec-tion 2(5) of the Act.111. THli REPRSFSENTATIVE STATUS OF THE CHARGIN(;PARTYTo show the representative status of the ChargingParty, the General Counsel relies on a Decision issuedon May 18, 1979, by Administrative Law Judge Benja-min Schlesinger in Cases I-CA-14050, 1-CA-14085, I-CA 14086, 1-CA-14273, 1-CA-14274, I-CA-14600, andI-RC-15542 (249 NLRB 791, 799-832). In that case, Ad-ministrative Law Judge Schlesinger determined that anorder to bargain was necessary to remedy Respondent'sviolations of the Act. The unit found appropriate3 was:This term is used to designate counsel for the General Counsel2 Case I-CA-16885 was severed from its companion cases by myruling at the hearing Immediately following severance, Respondent andthe Charging Party entered into an out-of-Board settlement with the ap-prov.l (of the Regional Office. I therefore do not make any findings withregard to the discharge of employee Marilyn Jellison. alleged to havebeen in violation of Sec 8(aH I). (3). and (4) of the Act, nor ws ith regardto Respondent's failure to provide the Charging Party with certain infor-mation regarding Jellison's discharge, alleged to hase been in siolation ofSec. 8(a)(1) and (5) of the Act These allegations directly involved pars8 I and 18 20 of the consolidated complaints and, indirectly, portions ofconclusionar) pars 22 26" Taken from the "Notice to Employees" attached as an appendix tothe Board's Decision (See 249 NLRB 791 )591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time productionand maintenance employees employed by us at our11 Wellington Road, Lincoln, Rhode Island and 116Chestnut Street, Providence, Rhode Island facilities,including leadpersons-floor ladies and plant clericalemployees, but excluding all office clerical employ-ees, technical employees, professional employees,salespersons, seasonal employees, guards, foremen,assistant foremen and all other supervisors as de-fined by the National Labor Relations Act.Administrative Law Judge Schlesinger found the collec-tive-bargaining obligation to have arisen on January 12,1978, the date on which the Charging Party attained ma-jority status. Respondent had already "embarked on aclear course of unlawful conduct" by that date. (249NLRB 791.) Administrative Law Judge Schlesinger'sDecision is presently before the Board on Respondent'sexceptions. The Board has not, as of the time this Deci-sion is being written, ruled on the validity of Administra-tive Law Judge Schlesinger's findings.IV. THE AI.LEGED UNFAIR LABOR PRACTICESA. Piece Rate Wages and the LayoffsThe parties entered into the following stipulations atthe hearing:(1) On Thursday, August 2, 1979, "Respondenteliminated its incentive program involving thepaying of piece rate wages in addition to hourlyrate wages. The departments affected by the elimi-nation of this program are as follows: Cardage,wrapping, linking/gluing, press, stringing and rack-ing, joyal soldering, torch soldering, torch solderingsetup, oven soldering setup and fusion department..prior to the change all employees involved hada base hourly rate and could earn a percentage in-centive rate based on production above a minimumset hourly production rate which was set for eachoperation within each department. After the changeemployees were paid on the basis of an hourly wagerate alone. The hourly rates of all employees affect-ed by the change were adjusted after the change bythe Respondent to partially compensate for theelimination of the piece rate wages ...the elimina-tion of the piece rate wages was done without noti-fying the Union or giving the Union an opportunityto bargain over the change or its effects."(2) The parties stipulated "that as indicated onJoint Exhibit[s] 1, 2 and 3, on January 2, 1980, Jan-uary 7, 1980, and January 8, 1980, Respondent laidoff approximately, a total of approximately 77 em-ployees as listed by departments in the Joint Exhib-its. ... That this was out of a total number of em-ployees in the unit prior to the layoff of approxi-mately 215 employees. That this was done by Re-spondent by reverse order of seniority within thedepartments. That Respondent hired no new em-ployees in the departments affected by the layoffbetween January 2, 1980, and January 9, 1980. ThatGeneral Counsel is not contending that the January2, January 7 or January 8, 1980, layoffs were otherthan economically motivated and that the layoffswere done by Respondent without notifying theUnion or affording the Union the opportunity tobargain about the layoffs including the method ofimplementation or its impact prior to instituting thelayoffs."B. Starting TimeThe General Counsel presented witnesses Joseph Pineand Marilyn Jellison to testify concerning an allegedchange by Respondent in the morning time employeeswere required to be at their work stations. Pine testifiedthat around the beginning of August 1979 SupervisorDonald Banks called the employees in the plating depart-ment to a meeting. Pine stated that Banks told the em-ployees that "because employees were being late gettingto their departments that we had to be in our depart-ments 5 minutes ahead of schedule, because of peoplebeing late getting to the departments." Following Banks'announcement, Pine testified, an additional bell was rungat 7:25 a.m., 5 minutes ahead of the previous 7:30 a.m.starting time bell. After the institution of this system, theemployees, who had normally lingered in the plant cafe-teria until the 7:30 a.m. bell, started leaving the cafeteriaat the 7:25 a.m. bell.4In the latter part of August 1979, Pine had occasion tospeak with Production Manager Don Fontaine about thechange in morning reporting. Pine had received a verbalwarning for being late and inquired of Fontaine as to theproper procedure and the exact dates on which he hadbeen late. During their conversation, Fontaine stated,"You guys are supposed to be in the plating room 5 min-utes ahead of time."5No evidence was presented toshow that any employee was disciplined or warned forviolating the new procedure. The rule was not reducedto writing and was not, therefore, posted on the bulletinboards. Pine testified that the new rule had an apprecia-ble effect on the break time employees had previouslyenjoyed in the cafeteria.Marilyn Jellison testified that the change involved anew requirement that employees were to be in their de-partments "5 minutes before the starting time which was7:30." Following the change, Jellison stated, employeeswho had previously lingered in the cafeteria until 7:30a.m. began leaving at 7:25 a.m.The parties stipulated that prior to the institution ofthe new procedure "that at no time ...was the Unionnotified or afforded an opportunity to bargain about anychange in a report for work time."Respondent presented William H. O'Brien, Jr., itsformer vice president of operations, to testify concerningthe alleged reporting time change. O'Brien testified thatin August 1979 he became concerned because he ob-served employees lingering in large numbers on the way4 Pine testified that "a few .stayed in the cafeteria but mostly ev-erybody went to their departments."I All parties agree that the warnings received by Pine were unrelatedto the new procedure for reporting to work. An employee was account-ed "late" if he began working more than 3 minutes after 7:30 a m Thelatter rule has not changed.592 HEDISON MANUFACTURING CO.to work in the morning and congregating in the cafete-ria. He stated that this situation had resulted in an in-crease of reported latenesses. To remedy the situation heinstructed Respondent's foremen "to speak to the em-ployees in their departments and bring to their attentionthat 7:30 was the start of the work day, not of the begin-ning of breaking up the congregating that was going onin the corridors and the cafeteria. So that employeeswould be aware of the fact that they should be at theirwork stations at 7:30 or at the official end of their lunchbreak, we would put in a 5 minute warning bell to letpeople know you have 5 minutes to clean up, finish upyour gab sessions with your fellow employees and beready to go to work at the start of the official workday." O'Brien specifically denied that his instructions tothe foremen contemplated that employees would have tobe in their respective departments 5 minutes prior to the7:30 a.m. starting time. O'Brien admitted, however, thathe did not know of his own knowledge what the fore-men may have told the employees. He stated that he hadnever discussed the matter with the foremen followingthe initial announcement.6Following the institution ofthe new system, O'Brien testified, the lingering by em-ployees "cut down probably 90 percent immediately."V. ANAI YSIS AND CONCL USIONS7All parties agree, and I find, that the result in the in-stant case hinges on the Board's Decision in Case 1-CA-14050, et al. If the Board finds in the earlier case that Re-spondent was obligated to bargain with the ChargingParty on and after January 12, 1978,8 the Charging Partypossesses the requisite representative status in this case. Ifthe Board finds in the earlier case that Respondent wasnot obligated to bargain, then the complaint in the caseat bar should be dismissed.In order to expedite the Decision in this case, I willassume, without deciding, that Administrative LawJudge Schlesinger's Decision in Case 1-CA-14050, et al.,is correct. See Local Union No. 103, International Associ-ation of Bridge, Structural and Ornamental Iron Workers,AFL-CIO. and its agent Charles Tremper (Associated Gen-eral Contractors of America, Evansville Chapter, Inc.), 195NLRB 980, 981-984 (1972).The stipulations of the parties make it clear that thelayoffs of January 1980 and the termination of incentivepay were imposed by Respondent without prior noticeto, and bargaining with, the Charging Party. Respond-ent, by virtue of the bargaining order granted by Admin-istrative Law Judge Schlesinger, was contemporaneously6 Neither Banks nor any other foreman testified about the institution ofthe new reporting time requirement. Banks, who was no longer in Re-spondent's employ at the time of the hearing, was contacted during thehearing by counsel for Respondent and the General Counsel. They re-ported that Banks had no recollection and could not "offer any testimonyhe knows of."I The General Counsel moved to withdraw par. 16 of the consolidatedcomplaint. This paragraph alleges that Respondent bargained on an indi-vidual basis with employees I granted the General Counsel's motion.' Or at any date prior to the changes outlined in this Decision Admin-istrative Law Judge Schlesinger found that there was a request to bargainmade of Respondent by the Charging Party on January I, 1978 Re-spondent refused on January 13, 1978 Cf Beasley Energy. Inc., d/b/aPeaker Run Coal Company. Ohio Division, 228 NL RB 93 (1977).under a duty to bargain with the Charging Party. Thefailure to do so constituted a violation of Section 8(a)(1)and (5) of the Act because these items involved termsand conditions of employment of employees in the bar-gaining unit. N.L.R.B. v. Benne Katz, etc. d/b/a Wil-liamsburg Steel Products Co., 369 U.S. 736 (1962); Well-man Industries, Inc., 222 NLRB 204, 206 (1976) (layoffsand reductions in pay). That Respondent may have beeneconomically motivated in its decision does not, in thisinstance, affect its duties under the statute. Wellman In-dustries, Inc., supra.The situation is less clear as to the morning startingtime change. Respondent's position is that starting timeremained 7:30 a.m. and that there was no change in therules governing lateness. The only change to which Re-spondent admits is the addition of a warning bell at 7:25a.m. Respondent further argues that there are no sanc-tions for violation of the supposed new "rule" and thatno employee has been disciplined on the basis of the rule.Respondent's position depends, in large measure, on thetestimony of O'Brien who was not, in fact, a witness tothe announcements to employees concerning this matterby Respondent's lower level supervision. Respondentpresented no evidence or witnesses as to the actual an-nouncements made to employees.9The failure to bring before the tribunal some cir-cumstance, document, or witness when either theparty himself or his opponent claims that the factswould thereby be elucidated, serves to indicate asthe most natural inference, that the party fears to doso, and this fear is some evidence that the circum-stance or document or witness, if brought, wouldhave exposed facts unfavorable to the party. [2Wigmore, Evidence §285 (3d ed. 1940).]See also Interstate Circuit. Inc. v. United States, 306 U.S.208, 226 (1939): "The production of weak evidence whenstrong is available can lead only to the conclusion thatthe strong would have been adverse." I find that Re-spondent's failure to present any supervisory or manage-rial individual who was involved in making the an-nouncements to employees concerning the reporting timechange gives rise to the inference that their testimonywould not have been favorable to Respondent.'°Ac-cordingly, I find, as Pine testified, that Respondent re-quired its employees to be in their departments 5 minutesearlier than had been the practice. Crediting both Pinea While Respondent made an effort to contact Banks. the partiesagreed that Banks had no recollection of his role in this matter Underthe circumstances, I find Pine's testimony to be undenied and I credit itThe various matters adduced by Respondent on cross-examination ofPine concerning the circumstances of his leaving Respondent's employare not sufficient to cause rejection of his testimony.'o While it might he argued that such individuals were equally availa-ble to the General Counsel, such a view appears contrary to the weightauthority. "Available" in this sense implies more than mere physical pres-ence or accessibility for service of a subpena The potential witness' con-nection with one or another of the parties and a party's superior knowl-edge of what testimony might be elicited play a role. Here. the supervi-sory or managerial individual's close connection with Respondent tip thescales in fa'or af drawing the inference See 2 Wigmore. Evidence §288(3d ed 1977 supp )593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Jellison " as to the effect of the new rule on em-ployee practices and habits at the morning hour, I findthat the rule had a substantial effect on the employees'working conditions as it substantially diminished theirprior practice of relaxation and refreshment in the cafete-ria prior to starting work. Whatever O'Brien may havestated to Respondent's supervisors at the meeting towhich he testified, it is clear, on this record, that Re-spondent's supervisors instructed employees to be intheir respective departments prior to starting time. 2While it is true, as Respondent argues, that no sanc-tions were announced and that there is no evidence thatemployees have been disciplined because of this change,I do not find that these considerations are dispositive ofthe issue. Employees must be presumed to place greatweight on the express wishes of their employer even inthe absence of express sanctions designed to enforcethose wishes. Such regard for the employer's wishes in-evitably results in such modifications of behavior as ex-hibited by the employees in the instant case. These em-ployees no longer enjoy the free time previously spent inthe cafeteria. The Board has affirmed an AdministrativeLaw Judge's Decision finding a violation of Section8(a)(1) and (5) under similar circumstances even in theabsence of evidence that the rule change was enforced.See Electri-Flex Company, 238 NLRB 713 (1978).'3Accordingly, I find that Respondent, by its announcedchange in morning reporting practice, violated Section8(a)(1) and (5) of the Act.CONCI.USIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Charging Party is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time production andmaintenance employees of Respondent employed at its11 Wellington Road, Lincoln, Rhode Island and 116Chestnut Street, Providence, Rhode Island facilities, ex-cluding all office clerical employees, technical employ-ees, professional employees, salespersons, seasonal em-ployees, guards, foremen, assistant foremen, all other su-pervisors as defined in Section 2(11) of the Act, consti-tute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act.4. On or about January 12, 1978, and at all times mate-rial thereafter, the Union represented a majority of em-ployees in the appropriate unit, and has been the exclu-sive representative of said employees for the purpose of1 Respondent's cross-examination of Jellison regarding her lease ofabsence does not, in my view, affect the credibility of her testimony.Jellison testified that Lisa Nadeau, floorlady in the press department, toldthe employees that "Dick Corrigan, the foreman, had told her [Nadeau]to tell us to be there 5 minutes ahead of time." I put no weight on thisassertion because floorladies are included in the appropriate unit found byAdministrative Law Judge Schlesinger and are, therefore, not supervi-sors. The statement is hearsay as to Corrigan.12 Pine testified, and I credit him, that the change applied to the wholeplant.1-a Victor Patino and Nydia Patino. Victor Patino and Yyvdia Patina d/b/aJean Pier, Richard Erquiaga d/b/a California Sewing, 241 NLRH 774(1979), cited by the General Counsel, does appear to be in point becausethe question of enforcement was not specifically discussed in the opinionby Administrative L aw Judge Irving Rogosin.collective bargaining within the meaning of Section 9(a)of the Act.5. Respondent has violated Section 8(a)(1) and (5) ofthe Act by unilaterally eliminating incentive payment ofpiece rate wages in its Cardage, wrapping,linking/gluing, press, stringing and racking, joyal solder-ing, torch soldering, torch soldering setup, oven solder-ing setup, and fusion department; unilaterally laying off atotal of 77 employees on January 2, 7, and 8, 198014; andunilaterally instituting a new reporting time procedurefor its employees.6. The foregoing unfair labor practices, occurring inconnection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes, burden-ing and obstructing commerce and the free flow of com-merce.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent laid off the employeesnamed in Appendix A [omitted from publication] of thisDecision in violation of the Act, I shall recommend thatit be ordered to offer immediate and full reinstatement toeach of them to their former positions, or, if those posi-tions are no longer available, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges. Respondent shall make each ofthem whole for any loss of earningsl5 which he or shemay have sustained as a result of Respondent's unlawfulconduct, less interim earnings, if any. The amount ofbackpay shall be computed in the manner set forth in F.W. Woolworth Company, 90 NLRB 289 (1950), togetherwith interest thereon as computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).I find that Respondent's unilateral elimination of incen-tive payments in its departments named above has causedmonetary loss to employees in those departments. Ac-cordingly, I shall recommend that those employees bemade whole for such losses in the manner set forthabove for employees affected by the January 1980 lay-offs.Having found that Respondent violated Section 8(a)(1)and (5) of the Act by unilaterally establishing a new'4 The employees laid off on these dates are listed in Appendix A[omitted from publication] of this Decision The appendix is based on Jt.Exhs 1, 2. and 35r It is possible, as a result of Respondents economic condition, thatno employmenit opportunity exists or existed for the employees in Appen-dix A [omitted from publication] and that they have sustained no com-pensable loss of earnings as a result of the January 1980 layoffs If this bethe case. Respondent will have its opportunity to demonstrate these factsin a compliance proceeding if the parties cannot agree. Ramos IronWorLs. Inc and Rasol Engineering, 234 NLRB 896. 906 (1978); WellmanIndustries Inc, supra.594 HEDISON MANUFACTURING CO.policy concerning reporting time, I shall recommend thatsuch policy be rescinded and withdrawn.I find that Respondent has a proclivity to violate theAct and has engaged in such egregious and widespreadmisconduct as to demonstrate a general disregard for itsemployees' fundamental statutory rights. In reaching thisconclusion I have taken account of the numerous viola-tions found by Administrative Law Judge Schlesinger inCase 1-CA-14050. et al., as well as the fact that thethree violations found in the instant case affect the entirecomplement of Respondent's employees. I shall thereforeissue a broad injunctive order against Respondent. Hick-mott Foods, Inc., 242 NLRB 1357 (1979). Cf. Pier 29,d/b/a The Ark, 244 NLRB 198 (1979). My use of Ad-ministrative Law Judge Schlesinger's Decision in thisregard assumes, of course, that exceptions to it have beenfiled and that the Board will substantially affirm it. SeeBrotherhood of Teamsters & Auto Truck Drivers, Local No.70, etc. (H. A. Carney and David Thompson, Partners,d/b/a C & T Trucking Co.), 191 NLRB 11 (1971), affd.sub nom. Bob's Casing Crews, Inc. v. .NL.R.B., 458 F.2d1301 (5th Cir. 1972).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER16The Respondent, Hedison Manufacturing Co., Lincoln,Rhode Island, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Laying off employees, or eliminating incentive pay-ments, without first bargaining with the Union about thedecision and its effects.(b) Unilaterally establishing a new reporting timepolicy without notice to and bargaining with the Union.(c) Taking any other action affecting the wages, hours,or terms and conditions of employment of employees inthe appropriate bargaining unit without first notifyingand consulting with the Union.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request of the Union, rescind the layoffs ofJanuary 2, 7, and 8, 1980; the unilateral elimination of in-centive payments; and the reporting time policy.'6 In the event no exceptions are filed a, provided by Sec 102.46 ofthe Rules and Regulations of Ihe National Labor Relations Board, thefindings, conclusions, and recommended Order herein, shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order and all objections theretoshall be deemed waived for all purposes(b) Upon request by the Union, bargain collectivelywith the Union with respect to the decision to lay offemployees; bargain collectively with the Union with re-spect to the impact and effects of such layoff; bargaincollectively with the Union with respect to the decisionto eliminate incentive wages and the impact and effect ofsuch decision; bargain collectively with the Union con-cerning reporting time rules; and, if an understanding isreached with the Union, reduce to writing and sign suchagreement, if requested by the Union.(c) Offer to each employee laid off on January 2, 7,and 8, 1980, if it has not already done so, immediate andfull reinstatement to his or her former job, or, if that jobno longer exists, to a substantially equivalent job, with-out prejudice to his or her seniority or other rights andprivileges, and make each of said laid-off employee andthose employees affected by the elimination of incentivewages whole in the manner provided above in the sec-tion of the Decision entitled "The Remedy" for any lossof pay he or she may have suffered from the date of hisor her unlawful layoff or the termination of incentivewages.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, and personnel records necessary to analyze theamount of backpay due under the terms of this recom-mended Order.(e) Post at Respondent's places of business in lincolnand Providence, Rhode Island, copies of the attachednotice marked "Appendix B." " Copies of said notice, onforms provided by the Regional Director for Region 1,after duly being signed by Respondent's representatives,shall be posted by it immediately upon receipt thereof,and be maintained by Respondent for 60 consecutivedays thereafter, in conspicuous places, including Re-spondent's bulletin boards and any other places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(f) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of receipt of thisOrder, what steps the Respondent has taken to complywith it.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act otherthan those here found.'8" In the event that this Order is enforced by a Judgment of a UnitedStates Ciourt of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder (of the National Labor Relations Board."'" Certain errors in the transcript are hereby noted and corrected595